Case 4:20-cv-00183-O Document 64 Filed 06/03/21 Page1of1i PagelD 845
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

Ft. Worth DIVISION

UNITED STATES OF AMERICA CIVIL NUMBER__4:20-CV-00183-0

Complete the following if judgment
vs. was rendered in another District:

ABRAHAM MICHAEL FACTOR and

 

 

 

 

District:
KIMBERLEY SUSAN CAMPBELL FACTOR Docket Number.
Date Entered:
ABSTRACT OF JUDGMENT
In the above entitled and numbered cause a judgment was entered in this Court, or other United States
District Court as indicated above and registered herein, on the 26th day of May _ » 2021 , in
favor of United States of America
against Abraham Michael Factor and Kimberley Susan Campbell Factor
in the sum of $ $1,056,523.33 with additional pre-judgment

 

and post-judgment interest from June 24, 2020 until paid, pursuant to 28 U.S.C. § 1961(c)(1); and 26 U.S.C.
§ § 6601, 6621(a)(2), and 6622.

Costs have been taxed by the Clerk of Court in the sum of: N/A.
Credits reflected by returns on execution in the sum of: N/A.

The address of the defendant shown in this suit in which said judgment was rendered: 3920 Linden Ave.
Fort Worth, Texas 76107 or nature of

citation and date and place citation served:

 

 

I certify that the above and foregoing is a true and correct abstract of Judgment rendered or registered in this
Court.

 

Witness my hand and seal of the Court this 3 day of June , 2021.
AFTER RECORDING RETURN TO: KAREN MITCHELL, CLERK

Ramona S. Notinger, Esq.

U.S. Dept. of Justice, Tax Division yf .

717 N. Harwood St., Ste. 400 By //{ Bale
' Dallas, Texas 75201 Deputy Clerk
(214) 880-9766

  
